Citation Nr: 1216199	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  06-33 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to April 29, 2009, for a cervical spine disability, described as a herniated nucleus pulposus, status post discectomy, and multilevel fusion with spondylosis, to include spinal stenosis and degenerative arthritis.

2.  Entitlement to service connection sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active duty service from June 1987 to June 2004, in addition to three years of prior active service. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted service connection for a cervical spine disability, described as a herniated nucleus pulposus, status post discectomy, and multilevel fusion with spondylosis, to include spinal stenosis and degenerative arthritis, and assigned a 20 percent rating.  The Veteran perfected an appeal to the Board as to the assigned rating.  

In a June 1, 2009 decision, the Board denied a rating in excess of 20 percent for a cervical spine disability, described as a herniated nucleus pulposus, status post discectomy, and multilevel fusion with spondylosis, to include spinal stenosis and degenerative arthritis.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated the Board's decision as to the cervical spine disability and remanded the matter to the Board.  Judgment was entered in September 2011.

In a subsequent September 2011 decision, the RO granted an increased rating of 30 percent for a cervical spine disability, described as a herniated nucleus pulposus, status post discectomy, and multilevel fusion with spondylosis, to include spinal stenosis and degenerative arthritis, effective April 29, 2009.  In addition, the RO denied service connection for sleep apnea and a notice of disagreement was thereafter received as to that issue.

The Board notes that the Veteran has specifically sought a 30 percent rating for his service-connected cervical spine disability.  Therefore, as of April 29, 2009, his claim was granted in full for the benefit sought.

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 11, 2008, the Veteran's service-connected cervical spine disability was not manifested by forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine. 

2.  From January 11, 2008, the Veteran's service-connected cervical spine disability was not manifested by forward flexion of the cervical spine 15 degrees or less; the cervical spine disability did not result in incapacitating episodes or unfavorable ankylosis of the entire cervical spine.


CONCLUSIONS OF LAW

1.  Prior to January 11, 2008, the criteria for an initial disability rating for cervical spine disability in excess of 20 percent have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5241 (2011).

2.  From January 11, 2008, the criteria for a 30 percent rating, but no higher, for cervical spine disability have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5241 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A March 2004 RO letter informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  The letter also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Nevertheless, VCAA letters specifically pertinent to the "higher rating" issue were sent in June 2006 and May 2008.  

Regarding the duty to assist, the Veteran's pertinent medical records to include VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded examinations.  38 C.F.R. § 3.159(c)(4).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by the record.  This examinations are adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examinations in this case are adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected cervical spine disability has been rated under Diagnostic Code 5241.  The general rating formula for diseases and injuries of the spine provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; 

A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; 

And a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

In February 2004, the Veteran applied for VA compensation benefits.  In conjunction with his claim, the Veteran was afforded a VA examination in March 2004.  At that time, the Veteran reported a pain level of 10 out of 10, on a scale of 1 to 10 with 10 being worse.  He described the pain as being constant.  However, he indicated that functioned with medication.  His condition did not cause incapacitation or any time lost from work, but it did cause limitation of motion and restricted him from most physical activities including exercise and chores around his house.  Physical examination of the cervical spine showed no evidence of muscle spasm or tenderness.  The Veteran's range of motion was flexion to 30 degrees, with pain at 20 degrees; extension to 20 degrees with pain at 10 degrees; right and left lateral flexion to 20 degrees with pain at 20 degrees; right rotation to 60 degrees with pain at 60 degrees; and left rotation to 50 degrees with pain at 50 degrees.  The examiner noted that the range of motion of the spine was additionally limited by pain and that pain had a major functional impact.  However, the range of motion was noted to not be additionally limited by DeLuca factors of fatigue, weakness, lack of endurance, and incoordination.  There was no ankylosis of the spine and no signs of intervertebral disc syndrome present.  X-rays showed post surgical changes with fusion at C5-6, C6-7, and spondylosis.  The diagnosis was herniated nucleus pulposus of the cervical spine, status post discectomy, fusion, multilevel.  

At this juncture, the Board notes that the Veteran also reported on examination that he had left shoulder/arm neurological impairment.  The August 2004 rating decision service-connected the left shoulder disability as separate from the cervical spine.  That matter is not under appeal.  In addition, the Veteran has a cervical spine scar which is also service-connected and not under appeal.  

The Veteran thereafter continued to receive VA outpatient treatment.  An October 2005 record noted that the Veteran had neck pain, but exhibited normal active range of motion with flexion, extension, side bending, and rotation.  The neck was nontender to palpation and Spurling's test was negative.  The Veteran continued to subsequently report having chronic neck pain.  A September 2006 magnetic resonance imaging (MRI) revealed status post C5-6-7 ACDF and posterolateral fusion; C2-3 moderate to severe discovertebral degenerative changes and left facet osteoarthritis causing left neural foramina narrowing.

April 2007 x-rays revealed status post anterior and posterior fusion of C5, C6, and C7; cervical spondylosis which was more pronounced on the C2/C3 level where there was left facet hypertrophy with secondary severe neural foramen stenosis.  May 2007 records showed that the Veteran had cervical pain.  He exhibited normal forward flexion to 45 degrees, but had abnormal extension of negative 10 degrees.  There was also abnormal lateral flexion to 10 degrees and rotation to 20 degrees.  The muscles were normal.  The Veteran also participated in the VA pain clinic and received injections for pain relief.  Nevertheless, he continued to report having neck pain and later indicated that he did not want any more shots.

On January 11, 2008, the Veteran was seen for neck pain with radiation to the left upper extremity.  He stated that the pain was aching and stabbing as well as constant in nature.  He related that it was brought on by any physical activity and also for no apparent reason.  He stated that he was never pain-free and that his pain was an 8 out of 10.  His medications had not brought relief.  He also related that he had experienced a severe decrease in social and recreational activity.  Examination of the neck revealed pain bilaterally at C5-6 and C6-7.

The Veteran was afforded another VA examination in February 2008.  The Veteran reported that he was able to ambulate, drive an automobile, and perform all activities of daily living.  He was currently employed as a mail carrier.  He indicated that he had constant neck pain which radiated to his shoulders.  He also stated that he had stiffness, weakness, and daily pain which was an 8 out of 10 and sharp in nature.  He denied having any flare-ups, but rather indicated that his neck was always in bad shape.  Currently, the Veteran was using a Lidocaine patch for pain as well as taking narcotics and over the counter pain medication.  He denied neurological symptoms other than as related to his shoulder.  He was able to walk unaided and did not use a cervical orthoses.  He related that he could walk 2-3 miles and did not feel unsteady.  He denied a history of falls, fracture, dislocation, or subluxation of the cervical spine.  The examiner noted that the Veteran had missed 5-6 days at work due to his neck problems in the past year.

Upon physical examination, there was no cervical lordosis or scoliosis.  There was no evidence of abnormal curvature of the cervical spine.  The Veteran had 5/5 strength for extension, flexion, and right and left lateral flexion of the cervical spine.  He showed no tenderness to palpation or evidence of muscle spasm or weakness in the cervical spine.  He had normal muscular development.  The cervical spine range of motion was 0-20 active forward flexion, 0-30 passive forward flexion, 0-45 active and passive forward flexion, 0-30 active and passive left lateral flexion, 0-30 active right lateral flexion, 0-35 passive right lateral flexion, 0-35 active left lateral rotation, 0-45 passive left lateral rotation, 0-40 active right lateral rotation, and 0-65 passive right lateral rotation.  The Veteran had pain on flexion past 10 degrees and on extension past 20 degrees.  He showed pain with right and left lateral flexion past 15 degrees and pain with rotation to the left and right past 30 degrees.  There was no evidence of muscle spasm or weakness with the range of motion testing.  Also, no change in the range of motion was seen after repetitive motion testing.  With regard to DeLuca factors, the examiner found no objective clinical evidence that the Veteran's function was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance with repetitive motion testing of the cervical spine.  X-rays revealed that the cerebral bodies of C5, C6, and C7 had been fused with metallic hardware.  The Veteran was diagnosed with degenerative disc disease and fusion C5 to C6 and C6 to C7 of the cervical spine. 

April 2008 VA records showed that the Veteran had range of motion of the cervical spine to flexion at 30 degrees, extension to 30 degrees, lateral flexion to 15 degrees, and rotation to 45 degrees.  Pain was present, but if pain or other factors limited function further, that was not indicated.  An MRI revealed mild cervical stenosis at C2-3 with severe degenerative disc disease.  Degenerative joint disease was also present.  The examiner indicated that surgery was not indicated at that time, but lifelong conservative management was indicated.  X-rays revealed stable cervical spine series with evidence of hardware complication.  In May 2008, the Veteran continued to report that he had pain that was an 8 out of 10.  In July 2008, it was noted that the Veteran had started using a TENS unit for pain.  The Veteran thereafter continued to report neck pain and limitation of motion as noted, but not specified with regard to degrees.

As noted above, the Veteran has been granted the 30 percent rating he seeks, effective September 15, 2009, based on medical records from the Pain Management Center, as well as a later September 2011 VA examination.  The private records showed treatment involving cervical facet blocks for the Veteran's severe complaints of pain beginning in September 2009.  The VA examination showed that the Veteran had flexion to 10 degrees with pain at 9 degrees; extension to 14 degrees with pain at 13 degrees; right lateral flexion to 10 degrees with pain at 9 degrees; left lateral flexion to 11 degrees with pain at 10 degrees; right rotation to 56 degrees with pain at 55 degrees; and left rotation to 51 degrees with pain at 51 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The September 2011 rating decision which assigned the 30 percent rating indicated that the diagnoses of spinal stenosis and degenerative arthritis were included in the neck disability.  The Board also notes that associated intervertebral disc syndrome was also noted on examination to be part and parcel of the neck disability.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  The Board finds that a 30 percent rating is warranted as of January 11, 2008, the date of the VA treatment records which indicated a decrease in functioning.  The Veteran clearly struggled with pain management for many years.  On the February 2008 examination, the Veteran had pain on flexion past 10 degrees.  The Board recognizes that Mitchell states that although pain may cause a functional loss, pain itself does not constitute functional loss.  However, it was also indicated that pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with such as on normal excursion, strength, speed, coordination, or endurance.  In this case, the Veteran had less movement.  The pain itself was not the functional loss, the inability to perform normal excursion of movement, particularly on flexion past 10 degrees, was the functional loss.  With regard to DeLuca factors, the examiner found no objective clinical evidence that the Veteran's function was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance with repetitive motion testing of the cervical spine.  The Board believes that the intent of the examiner's statement was to indicate that there was no further functional loss beyond what was already indicated, i.e., that pain began past 10 degrees.  Also, in viewing the overall evidence, it is clear that the Veteran has severe pain on motion.  He has participated in a variety of pain management efforts.  As noted in January 2008, the neck disability had increased and further limited his overall functioning, including socially and recreationally.  The February 2008 examination also indicated that work had been further affected as the Veteran had missed about a week of employment hours.  While the exact range of motion studies were not provided in January 2008, the Board is satisfied that this record shows a decrease in functioning sufficient to warrant the 30 percent rating.  Also, the subsequent records confirm that the Veteran's neck disability was on a downward continuum, confirming decreased function.  The Veteran does not, however, have unfavorable ankylosis of the entire cervical spine as VA examiners indicated that he does not have this type of impairment which is necessary for a rating in excess of 30 percent.

Prior to January 11, 2008, a higher rating is not warranted.  The Veteran's movement of the cervical spine at all times was greater than 15 degrees, despite pain and the other DeLuca factors.  The VA examiner who performed the earlier examination indicated that range of motion was noted to not be additionally limited by DeLuca factors of fatigue, weakness, lack of endurance, and incoordination.  In addition, subsequent records showed that, at times, the movement was noted to be normal.  The Veteran was not functionally impaired to movement on flexion of the cervical spine to 15 degrees or less nor was favorable ankylosis of the entire cervical spine demonstrated.  As such, a higher rating for that time period is not warranted.  

As previously noted, the Veteran has neurological impairment of the left upper extremity, but it is separately rated and not under appeal.  He does not have other neurological impairment related to his cervical spine disability.  

The Veteran also has a myriad of diagnoses which are part and parcel of his service-connected cervical spine disability, such as herniated nucleus pulposus, disc disease, arthritis, spondylosis, spinal stenosis, and other impairment.  However, these are all rated under the same criteria, and have all been considered by the Board, cumulatively.  

The Veteran has also been diagnosed as having intervertebral disc syndrome.  However, there have not been periods of incapacitation.  Thus, a higher rating on that basis is not warranted.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 30 percent as of January 11, 2008, but the preponderance of the evidence is against a rating in excess of 20 percent prior to January 11, 2008.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's cervical spine disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an initial rating in excess of 20 percent for a cervical spine disability, described as a herniated nucleus pulposus, status post discectomy, and multilevel fusion with spondylosis, to include spinal stenosis and degenerative arthritis, prior to January 11, 2008, is denied.  

Entitlement to a 30 percent rating for a cervical spine disability, described as a herniated nucleus pulposus, status post discectomy, and multilevel fusion with spondylosis, to include spinal stenosis and degenerative arthritis, from to January 11, 2008, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As noted in the introductory portion of this decision, the Veteran has submitted a notice of disagreement as to the issue of entitlement to service connection for sleep apnea.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be sent a statement of the case as to the issue of entitlement to service connection for sleep apnea in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


